DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “the valve chamber inlet” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is not clear if applicant is limiting the diverter inlet fitting to be both freely movable in an arc about the axis of diverter and freely movable within a bounded arc, or applicant is attempting to limit the diverter inlet fitting to one of the claimed options. 
Regarding claim 13, it is not clear if applicant is limiting the diverter inlet fitting to be both freely movable in an arc about the axis of diverter and freely movable within a bounded arc, or applicant is attempting to limit the diverter inlet fitting to one of the claimed options. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovic et al. (U.S. Patent No. 8,066,204).
Regarding claim 1, Petrovic et al. disclose a diverter (Figs. 1-8) for use in a shower system (Figs. 1-8), the diverter (1) having a diverter inlet (16) and at least two diverter outlets (15 and 18), the diverter inlet (16) being provided with a diverter inlet fitting (3) adapted to be connected to a hose or pipe (2), wherein the diverter inlet fitting (3) is freely movable (Column 2 lines 53-58) about an axis (Fig. 2C) of the diverter and rotatable (fitting 3 is rotatable around housing 12 in a known manner) with respect to at least one of the at least two diverter outlets (15 and 18).
Regarding claim 2, Petrovic et al. disclose the diverter (Figs. 1-8) wherein, between the diverter inlet (16) and the diverter outlets (15 & 18) the diverter comprises a diverter valve (30) operable to select any one of the diverter outlets (15 & 18).
Regarding claim 3, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the diverter valve (30) comprises a movable valve member (assembly of 80, 82, & 92) disposed at least partially within a valve chamber (Fig. 3A).
Regarding claim 4, Petrovic et al. disclose the diverter (Figs. 1-8) further comprising a control member (22) operably connected to the valve member (92), the control member (22) being operable to cause movement of the valve member (92) within the valve chamber (Figs. 4A-C) to select any one of the diverter outlets (15 & 18).
Regarding claim 5, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the diverter inlet (16) communicates with an at least partially annular chamber (Figs. 4A-C), which communicates with the valve chamber inlet (Figs. 4A-C) such that there is provided a fluid flow path from the diverter inlet (16) to the valve chamber (Figs. 4A-C) for any possible position of the freely movable diverter inlet fitting (3).
Regarding claim 6, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the diverter inlet fitting (3) is freely movable in an arc (around the arc of the opening housing the fitting) about the axis of the diverter (1), wherein the diverter inlet fitting is freely movable within a bounded arc or the diverter inlet fitting is freely movable about the axis of the diverter without any limitation to the extent of rotation.
Regarding claim 7, Petrovic et al. disclose the diverter (Figs. 1-8) wherein an axis (Fig. 4A) of the diverter inlet fitting (3) is at an angle (can be placed in multiple different angles) to the axis of the diverter (1) and/or wherein the diverter inlet fitting (3) extends in a direction at an angle to the axis of the diverter (1).
Regarding claim 8, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the diverter (1) is part of an ablutionary installation comprising a shower system (Fig. 1)
Regarding claim 10, Petrovic et al. disclose a diverter (Figs. 1-8) for use in a shower system (Figs. 1-8), the diverter (1) having a diverter inlet (16) and at least two diverter outlets (15 & 18), wherein: between the diverter inlet (16) and the diverter outlets (15 & 18) the diverter (1) comprises a diverter valve (30) operable to select any one of the diverter outlets (15 & 18), the diverter valve (30) comprising a movable valve member (assembly of 80, 82, & 92) disposed at least partially within a valve chamber (Fig. 3A); the diverter (1) further comprises a control member (22) operably connected to the valve member (80, 82, & 92), the control member (22) being operable to cause movement of the valve member (80, 82, & 92) within the valve chamber (Fig. 3A) to select any one of the diverter outlets (15 & 18); the valve chamber (Fig. 3A) has a valve chamber inlet (Fig. 3A) and two or more valve chamber outlets (66 and 91), each valve chamber outlet (Fig. 3A) being in communication with one of the diverter outlets (15 & 18); the diverter inlet (16) is provided with a diverter inlet fitting (3) adapted to be connected to a hose or pipe (2), the diverter inlet fitting (3) being freely movable (fitting 3 is rotatable around housing 12 in a known manner) about an axis (Fig. 2C) of the diverter (1) and rotatable with respect to at least one of the at least two diverter outlets (15 & 18); and the diverter inlet (16) communicates with an least partially annular chamber (Figs. 4A-C), which communicates with the valve chamber (Figs. 4A-C) inlet such that there is provided a fluid flow path from the diverter inlet (16) to the valve chamber (Fig. 3A) for any possible position of the freely movable diverter inlet fitting (3).
Regarding claim 11, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the control member (22) may be a rotatable control member (22).
Regarding claim 12, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the valve member (80, 82, & 92) is arranged to move longitudinally (Figs. 4A-C) within the valve chamber (Fig. 3A)
Regarding claim 13, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the diverter inlet fitting (3) is freely movable in an arc (around the arc of the opening housing the fitting) about the axis of the diverter (1), optionally wherein the diverter inlet fitting is freely movable within a bounded arc or the diverter inlet fitting is freely movable about the axis of the diverter without any limitation to the extent of rotation.
Regarding claim 14, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the diverter (1) is a part of an ablutionary installation comprising a shower system (Fig. 1)
Regarding claim 21, Petrovic et al. disclose the diverter (Figs. 1-8) further comprising a first valve seat (Figs. 4A-C) corresponding a first outlet (15) of the at least two diverter outlets and a second valve seat (Figs. 4A-C) corresponding to a second outlet (18) of the at least two diverter outlets, wherein the control member (22 is operable to cause engagement of the valve member (assembly of 80, 82, and 92) with at least one of the first valve seat or the second valve seat (Column 4 lines 45-60)
Regarding claim 22, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the first outlet (15) corresponds to an overhead shower (10) and the second outlet (18) corresponds to a hand shower (4).
Regarding claim 23, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the control member is a knob (22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (U.S. Patent No. 8,066,204).
Regarding claim 24, Petrovic et al. disclose the diverter (Figs. 1-8) wherein the angle (Fig. 1) is capable of being between 20 degrees and 90 degrees but lacks disclosure of the actual angle dimensions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the diverter inlet fitting with respect to the diverter of Petrovic et al. to be between 20 and 90 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the inlet fitting of Petrovic et al. would not operate differently with the claimed angle dimensions since the angled inlet fitting of Petrovic et al. function in the same manner as the inventor’s disclosed movable inlet fitting. 
 
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (U.S. Patent No. 8,066,204) in view of Lee (U.S. Patent No. 5,353,448).
Regarding claims 9 and 15, Petrovic et al. disclose the essential features of the claimed invention but lacks disclosure wherein the ablutionary installation includes an instantaneous water heater.
Lee teaches a shower system (Figs. 1-25) that includes an instantaneous water heater (252).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Petrovic et al. with a heater as taught by Lee for the advantage of having an inline water heater to avoid a temperature drop in a low flow rate system (Column 17 lines 37-58).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (U.S. Patent No. 8,066,204) in view of Tsai (U.S. Patent No. 8,191,185).
Regarding claim 25, Petrovic et al. disclose the essential features of the claimed invention but lacks disclosure wherein a first diverter outlet fitting being connected to an end of a riser bar, the riser bar being coupled to wall. 
Tsai teaches a diverter (Figs. 1-11) for a shower system with a diverter having more than one diverter outlet (Fig. 4), and a diverter outlet fitting (17) being connected to an end of a riser bar (22) that is coupled to the wall (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diverter outlet fitting of Petrovic et al. with a fitting having a riser bar as taught by Tsai, since they are considered art recognized equivalents that perform the same function of being coupled to a diverter to deliver fluid flow to an outlet that is based on a user’s design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753